 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    ALBERT J. HAMILTON,                                No. 2:19-cv-0445-MCE-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14    M. ARMSTRONG, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On August 21, 2019, the Magistrate Judge issued an order denying plaintiff’s request for
21   appointment of counsel. ECF No. 22. Plaintiff seeks reconsideration of that order. ECF No. 23.
22   Local Rule 303(f) provides that magistrate judge’s orders shall be upheld unless “clearly
23   erroneous or contrary to law.” Upon review of the entire file, the Court finds that it does not
24   appear that the magistrate judge’s ruling was clearly erroneous or contrary to law. The request
25   for reconsideration is thus DENIED.
26          In the interim, on August 20, 2019, this Court denied plaintiff’s application for leave to
27   proceed in forma pauperis because plaintiff is a three-strikes litigant within the meaning of 28
28
                                                         1
 1   U.S.C. § 1915(g) and granted plaintiff fourteen days within which to pay the $400 filing fee for
 2   this action. ECF No. 20. Plaintiff was warned that failure to pay the filing fee within fourteen
 3   days would result in dismissal of this action. Id. Plaintiff has not paid the fee or otherwise
 4   responded to the order.
 5          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s request for reconsideration, ECF
 6   No. 23, is DENIED, and this action is DISMISSED for failure to pay the fee. The Clerk of the
 7   Court is directed to close the case.
 8          IT IS SO ORDERED.
 9   Dated: October 11, 2019
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                        2
